

	

		II

		109th CONGRESS

		1st Session

		S. 1048

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mr. Schumer (for

			 himself, Mr. Graham,

			 Ms. Stabenow, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend the Exchange Rates and International Economic

		  Policy Coordination Act of 1988 to clarify the definition of manipulation with

		  respect to currency, and for other purposes.

	

	

		1.Amendments relating to

			 international financial policy

			(a)Bilateral

			 negotiationsSection 3004(b) of the Exchange Rates and

			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5304(b)) is

			 amended in the second sentence by striking (1) have material global

			 account surpluses; and (2).

			(b)Definition of

			 manipulationSection 3006 of the Exchange Rates and International

			 Economic Policy Coordination Act of 1988 (22 U.S.C. 5306) is amended by adding

			 at the end the following:

				

					(3)Manipulation of

				rate of exchangeFor purposes of this Act, a country shall be

				considered to be manipulating the rate of exchange between its currency and the

				United States dollar if there is a protracted large-scale intervention in one

				direction in the exchange

				markets.

					.

			(c)ReportSection

			 3005(b) of the Exchange Rates and International Economic Policy Coordination

			 Act of 1988 (22 U.S.C. 5305(b)) is amended—

				(1)by striking

			 and at the end of paragraph (7);

				(2)by striking the

			 period at the end of paragraph (8) and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(9)a detailed

				explanation of the test the Secretary uses to determine whether or not a

				country is manipulating the rate of exchange between that country’s currency

				and the dollar for purposes of preventing effective balance of payments

				adjustments or gaining an unfair advantage in international

				trade.

						.

				

